Citation Nr: 1713078	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-48 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's claims file.  

In December 2013, the Board reopened and remanded the issue of entitlement to service connection for bilateral foot disabilities.  The Board remanded the claim for additional development in August 2014.

In April 2015, the Veteran was advised that the VLJ who conducted the August 2013 Travel Board hearing was no longer employed by the Board.  He was afforded an opportunity to testify at another hearing and advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  In an April 2015 correspondence, the Veteran indicated that he did not want another hearing, and the case has been reassigned to the undersigned VLJ. 


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral pes planus, which was noted on entry, was not permanently aggravated by his active service or by a service-connected disability.

2.  The Veteran's bilateral foot disorder did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.  

CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include pes planus, metatarsalgia, hallux valgus, ingrown toenails, tinea pedis, tibial sesamoiditis, posterior tibial tendon dysfunction and osteoarthritis, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in January 2009 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in September 1996, November 2012, February 2014, and an addendum opinion was issued in October 2014.  VA also obtained a Veteran's Health Administration (VHA) opinion in July 2016.  
The Board found the November 2012, February 2014, and October 2014 opinions inadequate.  See December 2013 Board Decision; January 2015 Request for Specialist's Opinion.  VA also received February 2015 and August 2015 VHA opinions, which were deemed inadequate.  See June 2015 Request for Medical Opinion.  Therefore the November 2012, February 2014, October 2014, February 2015, and August 2015 opinions were not considered in the Board's decision insofar as the opinions were not supported by the evidence of record.  With respect to the remainder of the examinations and opinions, the Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In December 2013, the Board remanded the issue for a new VA examination and for procurement of outstanding treatment records.  The Veteran was afforded the requested VA examination in February 2014 and outstanding treatment records were associated with the record.  The Board again remanded the claim August 2014 for an addendum medical opinion, which was issued in October 2014.  Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by the subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in August 2013, at which time a Veterans Law Judge explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Here, the Veteran's February 1961 entrance examination noted that upon entry to active duty, the Veteran had bilateral pes planus, grade 2.  The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not extend to the Veteran's pes planus.  The issue, with respect to pes planus, then becomes a question of aggravation.  

Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 a preexisting disability will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the Veteran's post-service VA treatment records, including VA examination reports, show treatment for variously diagnosed right and left foot disabilities such as pes planus, metatarsalgia, hallux valgus, ingrown toenails, tinea pedis, tibial sesamoiditis, posterior tibial tendon dysfunction and osteoarthritis.  The issue that remains disputed is whether the Veteran's bilateral foot condition was aggravated by service, caused by service, or manifested to a compensable degree within one year of separation. 

The Veteran contends that his current foot disabilities are causally related to his active duty service, stating that his symptoms have persisted since service.  See August 2013 Hearing Transcript.  

On a medical history form at the time of the February 1961 enlistment examination, the Veteran checked that he had no foot trouble.  The reviewing examiner also did not refer to any foot trouble.  The February 1961 enlistment examination report included a notation that the Veteran had pes planus, bilateral, level 2.  Subsequent service treatment records indicate that the Veteran was treated for variously diagnosed right and left foot problems including possible metatarsalgia; bilateral symptomatic pes planus; athlete's foot; ingrown toenails; calluses; and pain in the ball of the right foot, which was diagnosed as tibial sesmoiditis.  

On a medical history form at the time of the December 1980 separation examination, the Veteran checked that he had foot trouble.  The reviewing examiner indicated that the Veteran had recurrent tinea pedis.  The December 1980 separation examination report included a notation that the Veteran's feet and lower extremities were normal.  

VA treatment records show on-going treatment for various foot disabilities. Specifically, treatment records reflect treatment for pes planus, osteoarthritis, metatarsalgia, hallux valgus, and posterior tibial tendon dysfunction (PTTD).

During a September 1996 VA examination, the Veteran reported that his bilateral foot pain began in 1967 while in service.  He reported developing callosities over the medial aspect of both big toes which required repeat scaling.  He reported he was hospitalized for 3 days for foot care.  On physical examination, the examiner diagnosed moderately advanced flat foot and callosities of both large toes.

In a July 2016 VHA opinion, the specialist opined that regarding pes planus, there is clear and unmistakable evidence that the Veteran's preexisting bilateral pes planus was not permanently worsened beyond the natural progress of the disability by his active duty service.  The examiner reasoned as follows:

A review of [the Veteran's] records revealed that he had pes planus deformities of both feet upon entering the service.  There were no chart entries that demonstrated a 'cause and effect' situation.  In other words, there was no documentation that showed a regular, progressing and persistent biomechanical problem.  As noted in a previous medical opinion, the periodic flare-ups reported are consistent with aging and obesity.  

With respect to all the Veteran's other current foot disabilities other than pes planus (metatarsalgia, hallux valgus, ingrown toenails, tinea pedis, tibial sesamoiditis, posterior tibial tendon dysfunction, and osteoarthritis), the examiner opined that the foot disabilities were not incurred in service and were not worsened by service.  The examiner explained that metatarsalgia, hallux valgus, ingrown toenails, tinea pedia, tibial sesamoniditis and posterior tibial tendon dysfunction had become asymptomatic.  In addition, posterior tibial tendon dysfunction, osteoarthritis and metatarsalgia are all common sequela of pes planus deformities, and are often aggravated by aging and obesity.  Neither the pes planus nor the osteoarthritis appear to have worsened due to the Veteran's military service.  

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner, a doctor of podiatric medicine, possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinions were based on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
	
It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as whether his pes planus worsened beyond the natural progression in service or whether his other bilateral foot disabilities are related to service as it falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Finally, the Board notes that there is no evidence suggesting that any osteoarthritis noted was present to a compensable degree within one year of the Veteran's separation from service.   The evidence shows that the Veteran was diagnosed with osteoarthritis in 2009, over 28 years after separation.  See VA Treatment Records; see also February 2014 VA Examination Report.  Thus, service connection on a presumptive basis for a chronic disorder cannot be granted.  See 38 C.F.R. § 3.309 (2016).

In sum, no competent evidence supports the conclusion that the Veteran's preexisting pes planus was aggravated by service or that one of his bilateral foot disabilities had its onset in service, was in any way related to service, or manifested to a compensable degree within one year of separation.  Therefore, service connection for a bilateral foot disability is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for bilateral foot disabilities is denied. 


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


